MEMORANDUM **
Substantial record evidence supports the conclusion of the Bureau of Immigration Appeals that Petitioner Odilma Calderon-Lopez (“Calderon”) was not persecuted and that the actions taken against her were not “on account of’ any express or implied political opinion. See Ochave v. INS, 254 F.3d 859, 865-66 (9th Cir.2001). In reaching this determination, we do not intend to diminish in any way the seriousness of the events that befell Calderon. Her own testimony, however, establishes no basis upon which to conclude that these events were brought about because of Calderon’s involvement in or association with protected activities.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.